FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Dec 26 2012, 9:41 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                               GREGORY F. ZOELLER
Marion County Public Defender                     Attorney General of Indiana
Indianapolis, Indiana
                                                  JODI KATHRYN STEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

BILLY ADAMS,                                      )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 49A02-1205-CR-422
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Mark D. Stoner, Judge
                           Cause No. 49G06-0904-FC-38406


                                      December 26, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
       In this belated appeal, Billy Adams challenges his convictions for Class C felony

criminal confinement and Class D felony domestic battery on grounds that his right to a

speedy trial pursuant to Indiana Criminal Rule 4(B) was violated. Finding the issue

waived for review, we affirm.

       The State charged Adams with multiple offenses arising from an incident

involving his girlfriend Heather Lemen and her three children. At an initial hearing,

Adams requested a speedy trial, which set the seventy-day deadline for trial at June 22,

2009. His jury trial was scheduled for June 17, 2009.

       On June 11, 2009, the State filed a motion requesting a thirty-day continuance. In

the motion, the State asserted that Lemen and two of her children were primary

witnesses in the case, that Lemen’s father was found murdered in Lemen’s home the day

before, and that the family needed time to grieve. At a hearing on June 16, 2009, the

trial court granted the continuance over Adams’s objection and released him on his own

recognizance with restrictions.

       After a bifurcated trial in November and December 2009, Adams was convicted,

adjudicated a habitual offender, and sentenced to an aggregate term of fifteen years with

nine years suspended.

       Adams now contends that his right to a speedy trial was violated because he was

not brought to trial within the seventy-day period. However, a defendant waives review

of this issue on appeal if he does not make a timely motion for discharge or dismissal

before trial. Lloyd v. State, 448 N.E.2d 1062, 1066 (Ind. 1983). Adams failed to move

for discharge or dismissal before trial. His claim is therefore waived. See Parker v.

                                            2
State, 965 N.E.2d 50, 52 (Ind. Ct. App. 2012) (waiving speedy trial issue where record

did not show that defendant moved for discharge or dismissal before trial), trans. denied.

       Affirmed.

FRIEDLANDER, J., and CRONE, J., concur.




                                            3